Citation Nr: 0811226	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-05 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a timely appeal was submitted with respect to a 
decision of August 2003 which denied multiple claims.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1961 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of August 2005 by 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida.  In the decision letter, the RO 
notified the veteran that VA Form 9 received on August 18, 
2005 was not timely because his right to appeal had expired.  

FINDINGS OF FACT

1.  A decision of August 2003 denied the veteran's claims for 
service connection for diabetes mellitus, hearing loss, and 
dementia.  The decision also advised the veteran that 
Merchant Marine service after August 15, 1945 was not 
considered to be active service for VA compensation benefits 
purposes.   A notification letter dated August 11, 2003, 
explained the decision, and an enclosure sent with that 
letter advised him of his appellate rights.  

2.  The veteran expressed disagreement with the determination 
in a document received on August 13, 2004. 

3.  On June 7, 2005, the RO issued a statement of the case 
which addressed the claims.  

5.  The veteran submitted a substantive appeal statement 
which was received more than 60 days later on August 18, 
2005.


CONCLUSION OF LAW

The veteran did not submit a timely appeal of the decision of 
August 11, 2003 which denied multiple claims.  38 C.F.R. 
§§ 20.202, 20.302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated by 
an NOD and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) 
(where claimant did not perfect appeal by timely filing 
substantive appeal, RO rating decision became final).  By 
regulation, this formal appeal must consist of either a VA 
Form 9, or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 555 
(1993).  Upon request, the time period for filing a 
substantive appeal may be extended for a reasonable period 
for good cause shown.  38 U.S.C.A. § 7105(d)(3).  A request 
for such an extension should be in writing and must be made 
prior to the expiration of the time limit for filing the 
Substantive Appeal.  38 C.F.R. § 20.303.

Here, an August 2003 decision denied the veteran's claims for 
service connection for diabetes mellitus, hearing loss, and 
dementia.  The decision also noted that Merchant Marine 
service after August 15, 1945 was not considered active 
service for VA benefits purposes.  A letter dated in August 
2003 notified the veteran of the decision, and an enclosure 
sent with that letter advised him of his appellate rights. 
The veteran expressed disagreement with that determination in 
a document received on August 13, 2004.  He also submitted 
additional evidence at that time.  A decision of December 13, 
2004 confirmed the denial of the claims.  The RO issued a 
statement of the case which addressed the claims on June 7, 
2005. 

The veteran did not submit a VA Form 1-9 (Appeal to the Board 
of Veterans' Appeals) within 60 days from the issuance of the 
June 2005 statement of the case.  He also did not request an 
extension of time for filing that document.  The veteran 
submitted a substantive appeal statement which was received 
on August 18, 2005; however, that was beyond the expiration 
of the applicable 60 day time limit.

The Board notes that the submission of additional evidence by 
the veteran in August 2004, and the subsequent readjudication 
in December 2004 do not have the effect of extending the time 
limit beyond 60 days after the issuance of the statement of 
the case on June 7, 2005.  Submission of additional evidence 
only results in an extension under specific circumstances set 
forth in 38 C.F.R. § 20.302 and § 20.304.  Those regulations 
indicate that submission of additional evidence generally 
does not extend the time limit for filing an appeal, and that 
the date is extended only where the submission of additional 
evidence requires issuance of a supplemental statement of the 
case.  In the present case, however, no supplemental 
statement of the case was required, as the statement of the 
case covered all evidence which had been presented.  Thus, 
the issuance of the statement of the case in June 7, 2005 
marked the beginning of the 60 day period in which the 
veteran was required to submit his substantive appeal.  

The veteran contends that the RO made a mistake by concluding 
that his substantive appeal was not submitted in a timely 
manner.  First, he notes that the appeal was received less 
than 30 days late.  Secondly, he asserts that he was sick, 
both mentally and physically, and was unable to submit the 
appeal any earlier than he did.  

Initially, the Board notes that the argument that the appeal 
statement was submitted less than 30 days late is legally 
irrelevant.  There is no 30 day grace period following the 
expiration of the time limit for filing an appeal.  

With respect to the argument that the veteran was prevented 
from filing the appeal earlier due to physical and mental 
illness, the Board finds that this contention is not 
substantiated by the veteran's medical treatment records.  
The Board has noted that the veteran has multiple 
disabilities, including a major depressive disorder, 
hepatitis C, and melanoma of the skin.  However, the 
treatment records dated within 60 days of the issuance of the 
statement of the case reflect that the disorders were not 
particularly disabling at during that time frame.  In this 
regard, the Board notes that the veteran was able to 
physically report for several medical appointments during 
that time frame.  A July 13, 2005, mental health clinic note 
reflects that the veteran's symptoms were unchanged and that 
was no not then taking any psychiatric medication.  Mental 
status examination showed that he was appropriately dressed, 
and neatly groomed.  He was alert and oriented times five.  
His speech was clear with normal volume.  He was verbose and 
his mood was mildly dysphoric, but his thought content was 
relevant.  In addition, his thought process was linear and 
goal directed.  His memory and concentration were unimpaired 
for the purposes of the visit.  His insight and judgment were 
intact for the purposes of informed consent.  He did not 
appear to be acutely psychotic, suicidal, or severely 
depressed.  Based on the foregoing findings, the Board is of 
the opinion that there is no basis to conclude that the 
veteran's psychiatric status prevented him from filing a 
substantive appeal statement within the time limit.  

Similarly, the Board finds that there was no physical 
impairment due to illness which prevented the veteran from 
complying with the time limit.  As noted, he was physically 
able to appear for several medical appointments at the VA 
medical center.  This alone strongly indicates that his 
degree of physical disability was not of such severity to 
prevent him from filing a substantive appeal.  An August 2005 
treatment record reflects that the veteran denied having 
chest pain or exertional dyspnea.  He was advised to 
exercise.  The Board further notes that the filing of a 
substantive appeal form is not a physically challenging task, 
and would not be physically taxing.  For these reasons, the 
Board finds that the veteran was not prevented from filing 
his substantive appeal within the time limit by either mental 
of physical disability.  Good cause for failing to meet the 
time limit has not been shown.  See 38 C.F.R. §§ 3.109, 
20.303.  Accordingly, the Board finds that the veteran did 
not submit a timely appeal of the decision of August 2003, 
which denied multiple issues.










ORDER

The veteran did not submit a timely appeal of the decision of 
which denied reimbursement of medical expenses.  The appeal 
is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


